DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 10 is/are objected to because of the following informalities: Claim 7 indicates that the claim is currently amended. However, it appears that claim 7 has not been amended. Claim 10 recites “reconderser.” It is believed that it should be “recondenser.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-7, 11 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the phrase “adapted to.” The recitation of “adapted to” merely indicates a possibility. The use of “adapted to” is not considered a positive limitation and is regarded as the equivalent of the phrase “capable of.” It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Claim 6 recites the limitation "the first pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 7 inherits the same infirmity and is rejected for the same reason. 
Claim 11 recites the phrase “adapted to.” The recitation of “adapted to” merely indicates a possibility. The use of “adapted to” is not considered a positive limitation and is regarded as the equivalent of the phrase “capable of.” It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. 
Claim 12 recites the phrase “adapted to.” The recitation of “adapted to” merely indicates a possibility. The use of “adapted to” is not considered a positive limitation and is regarded as the equivalent of the phrase “capable of.” It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 9, 13, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2896810A1 (Lee; provided to the Office by Applicant in an IDS).
Re. claims 1 and 18: Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet).  
Re. claim 3: Lee discloses a cooling section comprising a recondenser having a recondenser inlet and a recondenser outlet for providing the recondensed pressurized boil-off gas (see figure 2, element 21, which has an inlet and an outlet).  
Re. claim 4: Lee discloses wherein the cooling section comprising a pre-cooler section having a pre-cooler inlet connected to the compressor outlet and a pre-cooler outlet to provide pre-cooled pressurized boil-off gas to the recondenser inlet. The Office considers the last intercooler of the compressor to be a pre-cooler. Alternatively, element (21) can be considered to be the precooler, and the cooler (25) can be considered to be the recondenser, since cooler (25) serves to cool stream (L3), which would further condense it. 
Re. claim 5: Lee discloses wherein the recondenser (21) is adapted to operate at a third pressure being substantially the same or lower than the second pressure insofar as there is no compressor or pump that is positioned between compressor (14) and the heat exchanger (21) or cooler (25).   
Re. claim 8: Lee discloses wherein the cooling section comprising a recondenser heat exchanger (21) for heat exchanging the pressurized boil-off gas with part of the liquefied gas stored in the at least one cargo storage tank (via line (L3) .  
Re. claim 9: Lee discloses the recondenser heat exchanger (21) is inherently arranged inside a body of the recondenser.   
Re. claim 13: Lee discloses wherein the recovery tank (23) has a first outlet connected to the at least one engine (via lines L5 and L1).    
Re. claim 15: Lee discloses  (Currently Amended) The system of claim 1, the liquefied gas being liquefied natural gas (see, for example,[0030]).  
Re. claim 19: Lee discloses provides vaporized boil-off gas from the at least one recovery tank (23) to the at least one engine (via lines L5 and L1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 7, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Re. claim 2: Lee discloses Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23)  for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee discloses pumps that are used to circulate fluid by creating a pressure differential (for example, 12, 43, 120), but Lee does not particularly disclose a pump arranged between the cooling section outlet (at 25) and the recovery tank inlet (at 23).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquefied gas treatment system disclosed by Lee to include a pump between the cooling section outlet and the recovery tank inlet. One of ordinary skill in the art would have been motivated to make this modification so as to create a pressure differential that facilitates fluid circulation, as suggested by Lee ([0049] “The LNG pump 120 is installed in the fuel supply line to provide a pumping force necessary  for transferring the LNG.”). 
Re. claim 6: Insofar as the claim is understood, Lee discloses a cooling section comprising a recondenser having a recondenser inlet and a recondenser outlet for providing the recondensed pressurized boil-off gas (see figure 2, element 21, which has an inlet and an outlet).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquefied gas treatment system disclosed by Lee to include a pump between the a recondenser outlet (15) and a secondary pre-cooler inlet of a heat exchanger (21). One of ordinary skill in the art would have been motivated to make this modification so as to create a pressure differential that facilitates fluid circulation, as suggested by Lee ([0049] “The LNG pump 120 is installed in the fuel supply line to provide a pumping force necessary  for transferring the LNG.”).
Re. claim 7: Lee discloses a secondary pre-cooler (15) outlet being connected to the recovery tank inlet (23; via line L3).  
Re. claim 14: Lee discloses Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee discloses pumps that are used to circulate fluid by creating a pressure differential (for example, 12, 43, 120) but Lee does not particularly disclose an outlet of the recovery tank (23) connected to a pump for pumping the recondensed pressurized boil-off gas to the at least one cargo storage tank. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquefied gas treatment system disclosed by Lee to include a pump between the recovery tank outlet and at least one cargo storage tank. One of ordinary skill in the art would have been motivated to make this modification so as to create a pressure differential that facilitates fluid circulation, as suggested by Lee ([0049] “The LNG pump 120 is installed in the fuel supply line to provide a pumping force necessary  for transferring the LNG.”).  
Re. claim 16: Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee discloses a storage tank (11) that is designed to hold LNG in a cryogenic state, but Lee does not particularly disclose wherein the recovery tank (23) is a C-type cryogenic storage tank. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquefied gas treatment system disclosed by Lee provide containers that are able to handle cryogenic material in a safe and effective manner. One of ordinary skill in the art would have been motivated to make this modification as a matter of safety and common sense. 
Re. claim 17: Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee does not particularly disclose the recovery tank (23) having a total volume for storing the recondensed pressurized boil-off gas being in the order of about 0.5% to 5% of the total volume of the at least one cargo tank. However, this would have been obvious that the amount of volume required for the recovery tank would not be nearly as large as a storage tank.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Published German Patent Application No. DE 102007042158A1 (Hanenkamp/MAN DIESEL SE; provided to the Office by Applicant in an IDS).  
Re. claim 10: Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee also discloses a cooling section comprising a recondenser having a recondenser inlet and a recondenser outlet for providing the recondensed pressurized boil-off gas (see figure 2, element 21, which has an inlet and an outlet). Lee does not particularly disclose the use of spray headers, however Hanenkamp discloses spray headers. It would be obvious to a person having ordinary skill in the art to provide Lee’s system with spray headers were desired. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Published EP Patent Application No. EP 2003389A2 (Lee/DAEWOO; provided to the Office by Applicant in an IDS).  
Re. claims 11 and 12: Lee discloses a vessel for the transport of liquefied gas, comprising: a hull; at least one cargo storage tank arranged in the hull for storing liquefied gas ([0014]); at least one engine ([0061]) to propel the vessel; at least one compressor (14) having a compressor inlet connected to a vapour space (upper space of tanks 11) of the at least one cargo storage tank for receiving boil- off gas ([0062], via line L1) at a first pressure (pressure of line L1) and a compressor outlet for supplying pressurized boil-off gas to the at least one engine at a second pressure (pressure of line L1 after the compressor) exceeding the first pressure; and a boil-off gas recovery system (15, 21, 25, 23) for recovery of boil-off gas, the BOG recovery system comprising: a cooling section (last intercooler 15 to the right, and 21, 25) having a cooling section inlet (line between intercooler 15 and compressor 14) connected to the compressor outlet to recondense at least part of the pressurized boil-off gas ([0069]) and a cooling section outlet (outlet of 25) for providing recondensed pressurized boil-off gas ([0074]); and at least one recovery tank (23) having a recovery tank inlet connected to the cooling section outlet for storing the recondensed pressurized boil-off gas (the Office considers the gas-liquid separator 23 of Lee to be functionally equivalent to a recovery tank having an inlet). Lee also discloses a cooling section comprising a recondenser having a recondenser inlet and a recondenser outlet for providing the recondensed pressurized boil-off gas (see figure 2, element 21, which has an inlet and an outlet). Lee does not particularly disclose the use of spray headers, however Lee ‘389 (figure 4) teaches the use of spray headers. It would be obvious to a person having ordinary skill in the art to provide Lee’s system with spray headers were desired. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 8,973,398 (Coyle), which discloses an apparatus for regasification of liquefied natural gas. 
2.) U.S. Patent Application Publication No. 2008/0308175 (Lee et al.), which discloses an apparatus for treating boil-off gas in an LNG carrier. 
3.) U.S. Patent Application Publication No. 2011/0056238 (Mak), which discloses boil-off gas handling. 
4.) U.S. Patent Application Publication No. 2013/0139544 (Mak), which discloses LNG boil-off gas handling. 
5.) U.S. Patent Application Publication No. 2014/0069118 (Jung et al.), which discloses a system for supplying fuel to high-pressure natural gas. 
6.) U.S. Patent Application Publication No. 2015/0330574 (Fuchs et al.), which discloses an apparatus for reliquefying natural gas. 
7.) U.S. Patent Application Publication No. 2016/0215930 (Nelson et al.), which discloses an apparatus  for treating boil-off gas on a cryogenic storage vessel. 
8.) U.S. Patent Application Publication No. 2016/0216029 (Ragot), which discloses a device for recovering vapours from a cryogenic tank. 
9.) U.S. Patent Application Publication No. 2018/0216877 (Dabkowski et al.), which discloses a system for processing a liquid natural gas stream at an LNG import terminal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753